DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                        OMORO LARON COLLINS,
                             Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                                No. 4D15-385

                                [May 18, 2016]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Elizabeth Anne Scherer, Judge; L.T. Case No. 14004473
CF10A.

   Carey Haughwout, Public Defender, and Peggy Natale, Assistant Public
Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Rachael Kaiman,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Appellant was found in direct criminal contempt of court. He contends
that the court erred in finding that his isolated use of a profanity in court
was sufficient to constitute a contempt, relying on Woods v. State, 987 So.
2d 669 (Fla. 2d DCA 2007), disapproved of on other grounds, Plank v. State,
41 Fla. L. Weekly S93 (Fla. Mar. 17, 2016). The State acknowledges,
however, that the court erred in failing to include “a recital of those facts
on which the adjudication of guilt is based.” Fla. R. Crim. P. 3.830.
Without those findings, we cannot conclude whether the single profanity
alone was the basis for finding appellant in contempt. We therefore reverse
and remand for the trial court to make findings to support the order of
contempt.

   Reversed and remanded.

WARNER, CONNER and FORST, JJ., concur.

                            *          *          *
Not final until disposition of timely filed motion for rehearing.




                               2